Citation Nr: 1741947	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-35 745	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right knee disability, diagnosed as right knee medial and lateral meniscus tears.

2.  Entitlement to an initial rating in excess of 10 percent (prior to July 1, 2015) and an initial rating in excess of 20 percent (from July 1, 2015) for bilateral hearing loss.

REPRESENTATION

Veteran represented by:	Mississippi State Veterans Affairs Board


WITNESSES AT HEARING ON APPEAL

Veteran and M.D.

ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from May 1973 to October 1973 and from December 1990 to April 1991.

These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2012 and June 2015 rating decisions of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  [Thereafter, a July 2015 rating decision granted an increased 20 percent rating for the Veteran's bilateral hearing loss disability, effective July 1, 2015.  Because this award did not represent a total grant of benefits sought on appeal, the claim for an increased rating remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).]

In June 2015, an informal conference was held before a Decision Review Officer (DRO) at the RO for the issue of a higher initial rating for bilateral hearing loss.  In November 2016, a videoconference hearing was held before the undersigned Veterans Law Judge, and a transcript of the hearing is associated with the record.

The Veteran had also initiated an appeal of the initial 10 percent rating assigned for his bilateral tinnitus.  However, in a March 2016 written statement (prior to the appeal being certified to the Board), he withdrew his appeal of this issue.  Consequently, this matter is not before the Board.

The issue of higher initial ratings for bilateral hearing loss is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

It is reasonably shown that the Veteran's currently diagnosed right knee medial and lateral meniscus tears began in service and have persisted since that time.


CONCLUSION OF LAW

Service connection for a right knee disability, diagnosed as right knee medial and lateral meniscus tears, is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The medical evidence of record documents that the Veteran has been diagnosed with right knee medial and lateral meniscus tears during the period of the current claim (including on a May 2015 private MRI of his right knee).  His service treatment records document his reports of leg cramps in March 1991.  The Veteran has reported that he has had ongoing right knee pain ever since his active military service, and the Board finds these reports to be competent and credible.  Furthermore, the Veteran's reports of continuous symptoms since his active service are the most probative evidence of record addressing a causal link between his current right knee disability and his military service.  There are no opinions of record to the contrary.  Thus, service connection for a right knee disability, diagnosed as right knee medial and lateral meniscus tears, is warranted.  See 38 C.F.R. § 3.303(b).

[The Board finds that the instant decision applies to - and resolves - all pending claims of service connection for a right knee disability, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).]


ORDER

Service connection for a right knee disability, diagnosed as right knee medial and lateral meniscus tears, is granted.



REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the Veterans Claims Assistance Act of 2000 (VCAA) for the claim on appeal for higher initial ratings for bilateral hearing loss.

The evidence of record (including the Veteran's testimony at his November 2016 hearing) indicates that his bilateral hearing loss disability has worsened since he was last afforded a VA examination for such disability (in July 2015).  On remand, after all outstanding pertinent treatment records have been obtained, an updated examination is necessary.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for his bilateral hearing loss disability at any time during the period of the current claim, and to provide all releases necessary for VA to obtain any private records of such evaluations or treatment.  The AOJ should obtain for the record complete records of all such evaluations and treatment from all providers identified.  If any records requested are unavailable, the reason must be explained for the record.  [If the Veteran does not provide the requested releases so that VA may obtain the records, the AOJ must request that the Veteran obtain such records himself and provide them to VA.]

The AOJ should also specifically obtain for the record the complete clinical records of ALL updated (to the present) VA evaluations and treatment the Veteran has received for this disability.

2. The AOJ should arrange for an AUDIOLOGY EXAMINATION of the Veteran to ascertain the severity of his service-connected bilateral hearing loss.  THE VETERAN'S ENTIRE RECORD MUST BE REVIEWED BY THE EXAMINER IN CONJUNCTION WITH THE EXAMINATION. Any indicated tests or studies must be completed.  The examiner should also be provided a copy of the criteria for rating hearing loss disabilities.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

a. Please describe all symptoms and manifestations of the Veteran's service-connected bilateral hearing loss disability (specifically noting also any symptoms found that are not listed in the rating criteria), and describe their degree of severity and impact on function.

b. Please specifically comment on the overall impact the service-connected bilateral hearing loss disability has on occupational and daily activity functioning.

The examiner MUST EXPLAIN THE RATIONALE AND REASONING FOR ALL OPINIONS AND CONCLUSIONS PROVIDED, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

3. The AOJ should then review the record, ensure that all development is completed (AND arrange for any further development suggested by additional evidence received), and readjudicate the claim on appeal for higher initial ratings for bilateral hearing loss.  If the claim remains denied, the AOJ should issue a Supplemental Statement of the Case, afford the Veteran and his representative the opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


